Citation Nr: 1742346	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1964 to December 1968, including service in Vietnam.  His awards and decorations include the Vietnam Service Medal, Vietnam Campaign Medal, and National Defense Service Medal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's PTSD has been productive of total occupational and social impairment due to symptoms such as persistent delusions or hallucinations, gaps and lapses in orientation, intermittent inability to perform activities of daily living, and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Staged ratings are appropriate when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's PTSD was assigned an initial rating of 70 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.    

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Again, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Veteran was initially evaluated for PTSD in August 2011.  A VA examiner found that the Veteran's symptoms did not meet the full diagnostic criteria for PTSD under DSM-IV criteria.  The Veteran's reported symptoms were on the mild end of the spectrum.  He was very pleasant and cooperative.  He had no emotional difficulty when describing his Vietnam trauma.  He did not appear significantly socially or occupationally disabled by his symptoms.  He was somewhat isolative however this appeared to be more a part of his base personality than PTSD.  There was no documented or reported history of any prior mental issues.  His level of functioning was fairly high.  He had a GAF score of 80.

At an October 2011 VA PTSD assessment, the Veteran endorsed intrusive memories, nightmares, poor sleep, impaired memory, avoidance behaviors, isolation, anger, hypervigilance, exaggerated startle response, depressed mood, and loss of interest in activities.  His marriage lasted only two years and he had great difficulty in relationships.  Generally, he had trouble maintaining a job for longer than 90 days and the longest period he held a job was four years.

In August 2012, the Veteran received a private mental status examination.  He appeared healthy and well-groomed.  He was composed, cooperative, playful, attentive, and interested.  Although he was possibly guarded, he appeared relaxed and comfortable.  His speech was normal, spontaneous, soft, hesitant, and slow.  His mood and affect were euphoric.  His thought process was circumstantial, distracting, and characterized by blocking.  He did not exhibit any hallucinations or suicidal and homicidal ideation.  He did not have gross impairment in cognitive functions.  However, his private psychiatrist was unable to render a diagnostic impression.

October to December 2012 VA mental health notes documented that the Veteran had an appropriate appearance and good hygiene with no acute distress.  He was somewhat to fully cooperative and less guarded.  His mood and affect were euthymic.  His psychomotor activity was normal.  His speech varied between pressured and normal.  He exhibited gaps and lapses in his memory and orientation.  He was not suicidal or homicidal.  He did not have any hallucinations or delusions but perhaps mild paranoia.  His thought processes were linear and logical however at times his thoughts were preoccupied by Hawaii or with '"not fitting in"' with society.  He had fair to good judgment and insight.  VA psychiatrists ruled out delusional disorder and PTSD.  The Veteran's GAF scores were 55, with the exception of a GAF score of 62 in October 2012.

The Veteran was afforded a VA psychiatric examination in January 2013.  He appeared dressed in worn and soiled clothing.  He did not appear to be in acute distress but throughout the examination, he was defensive and almost provocative.  At one point, the Veteran abruptly wanted to discontinue the examination, and he became agitated, antagonistic, and adversarial in demeanor.  He spoke in a rambling style and frequently had to be redirected to provide specific information, which seemed to unsettle, agitate, and even disturb him.  The Veteran reported that he occasionally had nightmares about being attacked but he did not relate those nightmares any specific combat experiences.  He stated that he never got more than four hours of sleep.  He did not describe significant intrusive thoughts or any specific avoidance behaviors.  He exhibited very poor social skills, paranoia, and a defensive mentality.  He insisted that he had been treated unfairly by society but he could not provide specific examples.  He reported a long history of difficulty in interpersonal situations.  The Veteran did not have a relationship with his children or grandchildren.  He lived alone.  He did not belong to any church or other organization.  He had attended meetings at a veterans center, but he reported feeling that the other members of the group did not understand him.  He stated that he had established a good relationship with his individual therapist.  He reported that his inability to hold a job was due to PTSD in which he became irritable and insubordinate with bosses and coworkers.  He stated that people often ended up getting on his nerves and making him upset.  Even prior examiners had noted that his clinical presentation made it difficult to establish any rapport with the Veteran.  He admitted having temper problems but he denied any actual history of assaultive or destructive behavior.  He had been arrested several times for disorderly conduct.  He denied any history of drug or alcohol abuse.  He denied homicidal or suicidal ideation.  He did not currently take or had never taken any medications for his psychiatric symptoms.  

The Veteran's symptoms included depressed mood; anxiety; suspiciousness; circumstantial, circumlocutory, or stereotyped speech; intermittently illogical, obscure, or irrelevant speech; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective relationships.  He was diagnosed with schizotypal personality disorder and PTSD.  The Veteran's GAF score was 62.  The VA examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner found that the Veteran's social and occupational impairment was 90 percent due to the Veteran's schizotypal personality disorder.  The examiner stated that the Veteran's odd beliefs, paranoid ideation, poor social skills, and distorted thinking made it difficult for the Veteran to hold a job or to maintain any meaningful adult intimacy relationship.  PTSD had exacerbated the Veteran's schizotypal personality disorder, contributing only around 10 percent to his overall impairment.  It appeared to the examiner that the Veteran would need social work assistance in addition to mental health services.  The examiner predicted that at the age of 66 years old, the Veteran would likely become homeless even though the Veteran had managed to survive living largely without steady income for much of his adult life.

At another VA mental status examination in January 2013, the Veteran was appropriate in appearance.  He was cooperative.  His psychomotor activity was normal.  His speech was pressured.  His mood and affect were euthymic.  He was not suicidal or homicidal.  He denied any hallucinations or delusions.  He had fair judgment and insight.  His thoughts were preoccupied with '"not fitting in"' with society.  He exhibited gaps and lapses in memory and orientation.  The VA psychiatrist ruled out delusional disorder and PTSD.  The Veteran's GAF score was 55.

From April to December 2013, VA mental health notes documented that the Veteran was appropriate in appearance.  His behavior was predominantly pleasant, cooperative, and candid.  At times, the Veteran's behavior was irritable and contrite.  His psychomotor activity was normal.  His speech was normal, coherent, and intact.  He was occasionally quite talkative.  He generally had a calm, pleasant, euthymic, and upbeat mood and affect.  However, his mood and affect were occasionally irritable and mildly anxious and agitated.  He was neither suicidal nor homicidal.  He denied any hallucinations or delusions.  His thoughts were linear, logical, and ultimately goal-directed.  However, at times he exhibited gaps and lapses in his thinking.  His memory and orientation were good and intact.  His judgment varied between fair, good, and adequate.  His insight fluctuated between fair, good, and functional.  However, in October 2013, the Veteran's judgment and insight were found to be poor.  The Veteran was diagnosed with PTSD; PTSD-Prolonged; PTSD-chronic by history; depressive disorder NOS; and delusional disorder-persecutory type.  Generally, he had a GAF score of 55, with exception of a GAF score of 59 in October 2013.

An October 2013 VA psychiatrist stated that the Veteran was representative of a specific group of veterans who deployed to and from Vietnam during the height of racial turmoil in this country that impacted their experiences.  He opined that while the Veteran was generally cognitively sound, the Veteran's chronic dysfunctional symptoms of mistrust, vigilance, depression, anxiety, and insomnia made him unemployable yet he was only 70 percent service-connected.  See October 2013 VA Mental Health E & M Note. 

A November 2013 VA psychiatrist concurred with the October 2013 VA psychiatrist's clinical observation, as noted above.  The November 2013 VA psychiatrist stated that the Veteran's symptom severity impaired his ability to establish and maintain stable employment.  The November 2013 VA psychiatrist firmly believed that the Veteran was suffering from a severe case of PTSD due to experiencing multiple traumas over the course of his service in the Marines.  Interpersonal difficulties that had their onset or were greatly exacerbated after exposure to a traumatic event may have been an indication of PTSD rather than a personality disorder in which such difficulties would be expected independently of any traumatic exposure.  The Veteran had a normal life prior to serving in Vietnam, which indicated his symptoms were the result of severe PTSD rather than a personality disorder.  The paranoid fears the Veteran displayed were more likely the result of what the DSM-V identified as negative alterations in cognitions.  As a result of being mistreated by his fellow Marines and then the unwelcoming American public upon return from Vietnam, the Veteran most frequently exhibited emotional state was fearful paranoia and mistrust to avoid being traumatized again.  His distorted ideas, odd beliefs, thinking, and speech were more attributable to what the DSM-V identified as the dissociative symptoms of derealization.  Therefore, rather than the Veteran suffering from a primary diagnosis of Schizotypal Personality Disorder and a secondary diagnosis of PTSD, he was more likely suffering from a severe case of PTSD that impaired his ability to function socially or occupationally.  The November 2013 VA psychiatrist observed that even in a therapy group with other combat veterans, the Veteran's symptoms were so severe he was unable to develop social relationships within a Vietnam veteran peer group.  The November 2013 VA psychiatrist concluded that the Veteran was not employable.  Moreover, the November 2013 VA psychiatrist stated that the Veteran displayed symptom severity comparable to a 100 percent rating for the Veteran's service-connected PTSD.

In 2014, VA mental health notes again documented that the Veteran was appropriate in appearance.  His behavior was predominantly pleasant, cooperative, and candid.  At times, the Veteran's behavior was apprehensive.  His psychomotor activity was normal.  His speech was normal, coherent, and intact.  He was occasionally quite talkative.  He generally had a calm, pleasant and euthymic mood and affect.  However, his mood and affect were occasionally frustrated, distrusting, intense, fearful, sad, concerned, and dysphoric.  He was neither suicidal nor homicidal.  He denied any hallucinations or delusions.  His thoughts were linear, logical, and ultimately goal-directed.  However, at times he exhibited gaps and lapses in his thinking.  His memory and orientation were good and intact.  His judgment was either fair or adequate.  His insight was either good or functionally limited or impaired.  The Veteran was diagnosed with PTSD-Prolonged and depression NOS; rule out delusional disorder.  The Veteran had a GAF score of 55 in January and March 2014.

The Veteran was provided an additional VA psychiatric examination in December 2014.  The Veteran was cooperative and likeable.  He reported that he felt hopeless.  He seemed generally suspicious of people and institutions.  The Veteran did not have a relationship with his brother who lived 150 feet from him.  No one had stepped foot into his childhood home since he had been living there as an adult.  He reported that he was friendly with people but did not have friends.  He has not had a girlfriend in since the 1980s.  The company that he worked at for approximately four years allowed him to work by himself most of the time.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and persistent delusions or hallucinations.  He had insomnia.  He was isolative.  He was diagnosed with unspecified depressive disorder, PTSD, and delusional disorder.  The examiner opined that the Veteran's nightmares, distressing memories, hypervigilance, and avoidant behaviors were more likely attributable to his PTSD.  The Veteran's anhedonia and hopelessness were more likely attributable to his depression.  The Veteran's level of suspiciousness was more likely attributable to his delusional disorder.  The examiner determined that the Veteran had total occupational and social impairment.  
In the opinion of the examiner, the majority of the Veteran's impairment was attributable to the Veteran's PTSD.  

The aforementioned evidence reflects that the Veteran's PTSD was manifested by isolative behavior, mistrust, irritability, anger, anxiety, depression, nightmares, insomnia, impaired memory, intrusive memories, hypervigilance, avoidant behaviors, mild paranoia, gaps and lapses in orientation, trouble adapting to stressful circumstances, persistent delusions or hallucinations, loss of interest in activities, intermittent inability to maintain minimal personal hygiene, and an inability to establish and maintain effective relationships.  The Board finds that the frequency, severity, and duration of these symptoms more closely approximates the higher 100 percent rating, which contemplates total occupational and social impairment. 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  While the evidence has varied, the Veteran's VA psychiatrists as well as the December 2014 VA examination report have indicated that the Veteran suffers from severe and disruptive PTSD symptoms that have caused total occupational and social impairment.   Hence, the Board finds that the grant of a 100 percent disability rating for the Veteran's service-connected PTSD is warranted.   See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

ORDER

An initial rating of 100 percent for PTSD is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


